In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00201-CV

TONYA GAYLE HARKINS, Appellant            §   On Appeal from County Court at Law


V.                                        §   of Hood County (C08035)


WAL-MART STORES TEXAS, LLC,               §   June 23, 2022
D/B/A WAL-MART STORES TEXAS
2007, LLC, WAL-MART SUPER
CENTER, AND WAL-MART, Appellees           §   Memorandum Opinion by Justice Wallach


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and remanded in part. We affirm that

portion of the trial court’s take-nothing no-evidence summary judgment regarding

Appellant Tonya Gayle Harkins’ claim of liability against Appellees Wal-Mart Stores

Texas, LLC, d/b/a Wal-Mart Stores Texas 2007, LLC, Wal-Mart Super Center, and
Wal-Mart for negligent activity. We reverse the remainder of the trial court’s summary

judgment and remand this case to the trial court for further proceedings.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach